IN THE SUPREME COURT OF THE STATE OF IDAHO

                                        Docket No. 38059

SILVER EAGLE MINING COMPANY, (as )
successor-in-interest to ABERDEEN IDAHO )
MINING COMPANY),                               )
                                               )              Coeur d’Alene, April 2012 Term
    Plaintiff-Appellant,                       )
                                               )              2012 Opinion No. 100
v.                                             )
                                               )              Filed: June 29, 2012
STATE OF IDAHO, and its successors and         )
assigns; JOHN DOES I-X, and their heirs,       )              Stephen Kenyon, Clerk
successors, and assigns; and UNKNOWN           )
OWNERS AND UNKNOWN CLAIMANTS, )
and their heirs, successors, and assigns, and  )
any other person claiming any title, right,    )
interest, or equity in the following described )
property location in the County of Shoshone, )
State of Idaho, to wit: (see file for complete )
description of property),                      )
                                               )
    Defendants-Respondents.                    )

       Appeal from the District Court of the First Judicial District of the State of Idaho,
       Shoshone County. Hon. Lansing L. Haynes, District Judge.

       The district court’s grant of summary judgment is affirmed.

       John F. Magnuson, Coeur d’Alene, for appellant.

       Hon. Lawrence G. Wasden, Attorney General, Boise, for respondents. Steven
       Schuster argued.
             _______________________________________________

HORTON, Justice.
       This matter arises out of a dispute between Silver Eagle Mining Co. (Silver Eagle) and
the State of Idaho (State) regarding ownership of property in Shoshone County on which Silver
Eagle had located sixteen mining claims. After Silver Eagle filed an action against the State of
Idaho (State) to quiet title in the mining claims, the district court granted summary judgment in
favor of the State on the ground of claim preclusion because the Department of the Interior
Board of Land Appeals (IBLA) had previously found Silver Eagle’s mining claims void ab

                                                 1
initio. Silver Eagle appeals, arguing that claim preclusion does not apply because the IBLA
decision did not address the same claim as Silver Eagle’s present action against the State.
Additionally, Silver Eagle contends that the State is collaterally estopped from asserting title to
the subject property and asks this Court to vacate the judgment of the district court and enter
judgment in its favor. We affirm.
                    I. FACTUAL AND PROCEDURAL BACKGROUND
       Aberdeen Idaho Mining Company (Aberdeen), Silver Eagle’s predecessor-in-interest,
located sixteen mining claims on the property that is the subject of this appeal (the subject
property) between July 6, 1940 and August 10, 1951:
          IMC CLAIM NO.           CLAIM NAME                 LOCATION DATE
          17737                   Wilkie No. 21              August 10, 1951
          17744                   Wilkie No. 6               July 6, 1940
          17745                   Wilkie No. 19              October 9, 1946
          17746                   Wilkie No. 9               July 28, 1945
          17747                   Wilkie No. 10              July 28, 1945
          17748                   Wilkie No. 20              October 9, 1946
          17749                   Wilkie No. 19Fra.          October 19, 1946
          17750                   Wilkie No. 9Fra.           October 9, 1946
          17751                   Wilkie No. 12              September 1, 1945
          17752                   Wilkie No. 12Fra.          October 10, 1946
          17754                   Wilkie No. 8               July 6, 1940
          17755                   Wilkie No. 15Fra.          October 15, 1946
          17756                   Wilkie No. 14              August 12, 1945
          17757                   Wilkie No. 15              September 1, 1945
          17758                   Wilkie No. 16              August 19, 1945
          17759                   Wilkie No. 17              August 19, 1945
The claims at issue are located in Section 16, Township 48 North, Range 3 East, Boise Meridian,
Shoshone County, Idaho (Section 16), and Aberdeen maintained the claims in accordance with
all federal requirements.
       In September of 1999, the Bureau of Land Management (BLM) issued a decision
declaring that all sixteen of Aberdeen’s claims were void ab initio because Section 16 was not
open for mineral entry at the time Aberdeen located the claims. The following month, Aberdeen
filed a notice of appeal with the IBLA. Aberdeen also filed a quiet title action in the district court


                                                  2
of the First Judicial District of Idaho in February of 2000 and later amended its complaint to
include a claim for declaratory relief. The district court granted the State’s motion to stay the
proceedings pending resolution of Aberdeen’s appeal to the IBLA. On October 1, 2001, the
IBLA affirmed the BLM’s determination that Aberdeen’s mining claims were void ab initio, and
neither Aberdeen nor Silver Eagle appealed this decision. Aberdeen conveyed its interest in the
subject mining claims to Silver Eagle on May 16, 2002 and the district court substituted Silver
Eagle as plaintiff in the present action on May 13, 2008. Upon stipulation by the parties, the
district court lifted the stay on May 27, 2008. On July 28, 2008, the district court granted
summary judgment in favor of the State on the ground that the IBLA decision was a valid final
judgment that adjudicated the same claim between the same parties as the quiet title action, and
Silver Eagle was therefore barred from further litigation by the doctrine of claim preclusion.
Silver Eagle appeals and asks this Court to vacate the district court’s judgment and enter
judgment in its favor or, alternatively, remand for further proceedings.
                                    II. ISSUES ON APPEAL
   1. Whether the doctrine of claim preclusion (res judicata) bars Silver Eagle’s claim to quiet
      title as against the State.

   2. Whether the doctrine of issue preclusion (collateral estoppel) prevents the State from
      asserting its claim to title.

   3. Whether the doctrine of quasi-estoppel precludes summary judgment.

                                III. STANDARD OF REVIEW

       This court reviews a district court’s grant of summary judgment using the same standard
a district court uses when it rules on the motion. Waller v. Idaho Dep’t of Health & Welfare, 146
Idaho 234, 237, 192 P.3d 1058, 1061 (2008) (citing Ticor Title Co. v. Stanion, 144 Idaho 119,
122, 157 P.3d 613, 616 (2007)). Thus, summary judgment is appropriate “if the pleadings,
depositions, and admissions on file, together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the moving party is entitled to a judgment as a
matter of law.” I.R.C.P. 56(c). Under this standard, the “facts are viewed in a light most
favorable to the nonmoving party.” Waller, 146 Idaho at 237, 192 P.3d at 1061 (citing Ticor Title
Co., 144 Idaho at 122, 157 P.3d at 616).
       “Res judicata is comprised of claim preclusion (true res judicata) and issue preclusion
(collateral estoppel).” Navarro v. Yonkers, 144 Idaho 882, 885, 173 P.3d 1141, 1144 (2007)

                                                 3
(quoting Hindmarsh v. Mock, 138 Idaho 92, 94, 57 P.3d 803, 805 (2002)). “This Court exercises
free review over the question of whether an action is barred by res judicata.” Kootenai Elec. Co-
op., Inc. v. Lamar Corp., 148 Idaho 116, 119, 219 P.3d 440, 443 (2009) (citing C Sys., Inc. v.
McGee, 145 Idaho 559, 561, 181 P.3d 485, 487 (2008)). Generally, estoppel theories “present
mixed questions of law and fact.” Allen v. Reynolds, 145 Idaho 807, 812, 186 P.3d 663, 668
(2008) (citing The Highlands, Inc. v. Hosac, 130 Idaho 67, 69, 936 P.2d 1309, 1311 (1997)).
However, mixed questions are primarily questions of law, and therefore this Court exercises free
review. Id.
                                        IV. ANALYSIS
A. Silver Eagle’s claim is precluded by the IBLA decision.

       Silver Eagle argues that claim preclusion does not apply because the claim adjudicated by
the IBLA decision and Silver Eagle’s claim in the district court are not the same. Silver Eagle
asserts that the IBLA decision determined only that the BLM did not act contrary to federal law
when it found Silver Eagle’s mining claims void ab initio. In contrast, Silver Eagle contends that
its claim in the district court is based upon the state-law doctrine of collateral estoppel. We
disagree. The IBLA proceedings were a prior action between Silver Eagle and the State, and the
IBLA decision resulted in a valid final judgment that Silver Eagle had no valid mining claims in
which it could assert title. We therefore hold that Silver Eagle’s action in the district court is
barred by the doctrine of claim preclusion.
       1. Federal claim preclusion law applies.
       As a preliminary matter, we note that federal claim preclusion principles apply in this
case because the IBLA is a federal agency that decided Silver Eagle’s appeal based upon federal
law. The Supreme Court of the United States has held that:
       The preclusive effect of a federal-court judgment is determined by federal
       common law. See Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 507–
       508, 121 S. Ct. 1021, 149 L. Ed. 2d 32 (2001). For judgments in federal-question
       cases . . . federal courts participate in developing “uniform federal rule[s]” of res
       judicata, which this Court has ultimate authority to determine and declare. Id., at
       508, 121 S. Ct. 1021.

Taylor v. Sturgell, 553 U.S. 880, 891 (2008) (footnote omitted); see also Heck v. Humphrey, 512
U.S. 477, 488 n.9 (1994) (“State courts are bound to apply federal rules in determining the
preclusive effect of federal-court decisions on issues of federal law.”); Knox v. State ex rel.


                                                  4
Otter, 148 Idaho 324, 338, 223 P.3d 266, 280 (2009) ( “Under federal law, ‘a final judgment on
the merits of an action precludes the parties or their privies from relitigating issues that were or
could have been raised in that action.’” (citation omitted)). The United States Supreme Court has
also held that the decisions of federal administrative agencies, such as the IBLA, have the same
preclusive effect so long as the “agency is acting in a judicial capacity and resolves disputed
issues of fact properly before it which the parties have had an adequate opportunity to litigate . . .
.” Astoria Fed. Sav. & Loan Ass’n v. Solimino, 501 U.S. 104, 107-08 (1991) (citing United States
v. Utah Constr. & Mining Co., 384 U.S. 394, 422 (1966)). Silver Eagle’s claim was properly
before the IBLA 1 and centered on the validity, under federal law, of its mining claims.
Therefore, federal claim preclusion principles apply.
        Under the federal claim preclusion rules, “[a] final judgment on the merits of an action
precludes the parties or their privies from relitigating issues that were or could have been raised
in that action.” Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 476 (1998) (quoting Federated
Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 397 n.2 (1981)). In other words, between the same
parties, “a valid final adjudication of a claim precludes a second action on that claim. . . .” Id.
(quoting Baker v. Gen. Motors Corp., 522 U.S. 222, 233, n.5 (1998)). Further, “when a final
judgment has been entered on the merits of a case, ‘[i]t is a finality as to the claim or demand in
controversy, concluding parties and those in privity with them, not only as to every matter which
was offered and received to sustain or defeat the claim or demand, but as to any other admissible
matter which might have been offered for that purpose.’” Nevada v. United States, 463 U.S. 110,
129-30 (1983) (quotation omitted).
        2. The elements of federal claim preclusion are satisfied.
        Claim preclusion is an affirmative defense that must be proved by the party asserting it.
Taylor, 553 U.S. at 907 (citations omitted). Therefore the State must demonstrate that the prior
action: (1) was between the same parties or their privies; (2) involved the same claim as the
current action; and (3) resulted in a valid final judgment on the merits. We hold that each
element is met.




1
  Hoefler v. Babbitt, 139 F.3d 726, 728 (9th Cir. 1998) (holding that the Department of the Interior “is
fully empowered to determine whether a [mining] claim, such as the one before this Court, is valid and, if
it finds the claim invalid, the Department may declare the claim null and void.”) (citations omitted).
                                                    5
       a. The IBLA appeal was between the same parties as the quiet title action.
       For claim preclusion to apply, the parties in the subsequent case must be the same as in
the prior case, or in privity with them. Privity exists where an entity not a party to the previous
action is “so identified in interest with” an entity that was a party to the previous litigation “that
he represents precisely the same right in respect to the subject matter involved.” Headwaters Inc.
v. U.S. Forest Serv., 399 F.3d 1047, 1052-53 (9th Cir. 2005) (quoting In re Schimmels, 127 F.3d
875, 881 (9th Cir.1997)). A successor in interest is traditionally considered to be in privity with
the predecessor party. Id. (citing Restatement (Second) of Judgments, §§ 43-61 (1982)).
       In the proceedings before the IBLA, Aberdeen was the appellant and the State intervened
as a co-respondent. Aberdeen was also the original plaintiff in the subsequent quiet title action
against the State. After Silver Eagle succeeded to Aberdeen’s interest in the subject mining
claims, the district court granted Silver Eagle’s motion for substitution and Silver Eagle became
the plaintiff in that action against the State. Thus, for claim preclusion purposes, the parties in
both proceedings were the same.
       b. The claim at issue here is the same as the claim resolved by the IBLA.
       Silver Eagle argues that the IBLA decision merely determined “that Silver Eagle’s claims
were located in a Section 16 to which the United States, under federal law, made no claim.”
Silver Eagle asserts that “the issue of ownership or entitlement to the claims, under state law,
was specifically excluded from the IBLA decision,” and therefore claim preclusion does not
apply. This argument is without merit.
       A prior judgment, if it satisfies the other elements of claim preclusion, “forecloses
‘successive litigation of the very same claim, whether or not relitigation of the claim raises the
same issues as the earlier suit.’” Taylor, 553 U.S. at 892 (quoting New Hampshire v. Maine, 532
U.S. 742, 748 (2001)). “The now-accepted test in preclusion law for determining whether two
suits involve the same claim or cause of action depends on factual overlap, barring ‘claims
arising from the same transaction.’” United States v. Tohono O’Odham Nation, ___ U.S. ___,
131 S. Ct. 1723, 1730 (2011) (quoting Kremer v. Chem. Constr. Corp., 456 U.S. 461, 482, n.22
(1982)). The test has also been described as “whether the two suits share a common nucleus of
operative fact.” Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005) (citing
Int’l Union v. Karr, 994 F.2d 1426, 1429-30 (9th Cir. 1993)).



                                                  6
           In Mpoyo, an employee filed several Title VII claims against his former employer. Id. at
986. After discovery was complete, the employee requested leave to amend his complaint to
include other federal claims. Id. The district court denied leave to amend and granted summary
judgment in favor of the employer on the remaining claims. Id. The Ninth Circuit affirmed the
judgment on appeal. Id. While his first case was on appeal, the employee brought a new action in
the district court, alleging the federal claims he was not permitted to bring in the prior case. Id.
The district court dismissed those claims on the ground of claim preclusion. Id. at 987. On
appeal, the Ninth Circuit found that because the two claims arose from the employee’s conduct
while he was employed “and specifically from the events leading to his termination, his claims
relate to the same set of facts.” Id. Therefore, the subsequent claim arose from the same
transaction as the previous claims and was the same claim for the purpose of claim preclusion
analysis. Id. Thus, regardless of how a claim is brought, if it arises out of the same facts as the
already-decided claim, it is the same claim for purposes of claim preclusion.
           In this case, the validity of Silver Eagle’s mining claims was the primary issue before the
IBLA. First, the BLM held that Silver Eagle’s mining claims were void ab initio after finding
that title to the subject property had passed to the State before the mining claims were located
and that the property was therefore not open to mineral entry at the time of location. Aberdeen
Idaho Mining Co., 155 IBLA 358, 359 (2001).
           Silver Eagle then appealed, asserting the validity of its mining claims before the IBLA.
Id. at 361. The State claimed that it owned the subject property, and Silver Eagle argued that title
passed back to the United States in 1952 when the State filed Indemnity List 853 pursuant to the
Indemnity Lieu Selection Act, 2 which designated the subject property as “base lands” to be
exchanged with the United States government for other federal land (“lieu lands”). Id. at 362.
Silver Eagle argued that under federal law, Idaho’s filing constituted a waiver of the State’s
claim to title in the property and that title thus had passed to the United States when List 853 was
filed. Id. Silver Eagle then argued that by operation of the Noonan Rule, 3 Silver Eagle’s mining
claims were “validated” when the title passed back to the United States. Id. However, in its

2
    See 43 U.S.C. §§ 851-52.
3
  Noonan v. Caledonia Gold Min. Co., 121 U.S. 393, 403 (1887) (holding that “where a party was in
possession of a mining claim on the twenty-eighth of February, 1877, with the requisite discovery, with
the surface boundaries sufficiently marked, with the notice of location posted, . . . he could, by adopting
what had been done, causing a proper record to be made, and performing the amount of labor or making
the improvements necessary to hold the claim, date his rights from that day . . .”).
                                                    7
decision affirming the BLM, the IBLA specifically held that Silver Eagle’s Noonan Rule and
federal law arguments were without merit and that “the lands simply never left the State’s
ownership.” 4 Id. at 365.
        Silver Eagle’s mining claims are also the basis of its quiet title action in the district court.
Silver Eagle contends that its claim in the quiet title action is a state law claim based upon issue
preclusion and thus different from the claim resolved by the IBLA. However, “the standard that
must be met for success in a quiet title action” is that “the party seeking to quiet title against
another must succeed on the strength of his own title, and not on the weakness of that of his
adversary.” Read v. Harvey, 147 Idaho 364, 369, 209 P.3d 661, 666 (2009) (quoting Pincock v.
Pocatello Gold & Copper Min. Co., 100 Idaho 325, 331, 597 P.2d 211, 217 (1979)). Thus, Silver
Eagle must assert its own title in order to prevail in a quiet title action, and therefore the actual
claim in the district court must be based upon the validity of Silver Eagle’s property interest in
its mining claims, which was litigated in the IBLA proceeding. The relevant facts—the date the
State took title to the subject property and the date Silver Eagle’s mining claims were located—
are the same in both cases. As in Mpoyo, Silver Eagle’s claims were brought under different
legal theories, but arise from the same factual circumstances. Therefore, we hold that the claim in
the two actions is the same.
        c. The IBLA proceeding resulted in a valid final judgment.
        On appeal from the BLM decision holding Silver Eagle’s mining claims void ab initio,
the IBLA considered the merits of Silver Eagle’s claim and affirmed the decision. Aberdeen, 155
IBLA at 366. The IBLA is authorized to decide appeals from BLM decisions. 43 C.F.R. §
4.1(b)(2). A decision of the IBLA “is final agency action and is effective on the date it is issued,
unless the decision itself provides otherwise.” 43 C.F.R. § 4.403(a). Silver Eagle was entitled to
judicial review of the IBLA decision. See 5 U.S.C. § 702 (“A person . . . adversely affected or
aggrieved by agency action within the meaning of a relevant statute, is entitled to judicial review
thereof.”). However, Silver Eagle did not exercise its right to appeal within the statute of
limitations, and the IBLA decision is therefore a valid final judgment on the merits.




4
  The IBLA also stated that the actual date the State originally took title was irrelevant because it was no
later than 1935 and Aberdeen’s mining claims were not located until 1940. Aberdeen, 155 IBLA at 362.


                                                     8
        d. Public policy supports application of claim preclusion.
        The policies that support the doctrine of claim preclusion support its application in this
case. The United States Supreme Court explained that precluding “parties from contesting
matters that they have had a full and fair opportunity to litigate protects their adversaries from
the expense and vexation attending multiple lawsuits, conserves judicial resources, and fosters
reliance on judicial action by minimizing the possibility of inconsistent decisions.” Montana v.
United States, 440 U.S. 147, 153-54 (1979). Each of these policies supports application in this
case. First, the State is protected from repeated lawsuits if its title to Section 16 is conclusively
established. Second, state court resources are conserved by avoiding litigation of this claim and
others based upon it. Third, by precluding Silver Eagle’s claim, the United States and the State
take the consistent position that Silver Eagle does not own the subject property.
        The IBLA’s decision was a final valid judgment on the merits that adjudicated the same
claim between the same parties, and we therefore hold that Silver Eagle’s present action is
precluded and the judgment of the district court is affirmed.
B. The remaining issues on appeal are moot.
        Silver Eagle raised additional issues on appeal, related to whether the State is estopped
from asserting its title to the subject property. Because we hold that Silver Eagle’s claim is
barred by claim preclusion, we do not reach those issues. 5 See Summers v. Cambridge Jt. Sch.
Dist. No. 432, 139 Idaho 953, 957, 88 P.3d 772, 776 (2004); Kohring v. Robertson, 137 Idaho
94, 101, 44 P.3d 1149, 1156 (2002).
                                             V. CONCLUSION
        We affirm the district court’s grant of summary judgment in favor of the State on the
ground that claim preclusion (res judicata) precludes Silver Eagle from relitigating its interest in
the subject mining claims. Costs to the State.
        Chief Justice BURDICK and Justices EISMANN, J. JONES and W. JONES CONCUR.




5
  We note that the subject mining claims are located on school endowment lands. Both the Idaho Admission Act and
the Idaho Constitution provide that school endowment lands, such as the subject property in this case, may be
disposed of only “at public sale.” Idaho Const. art. IX, § 8; Idaho Admission Act § 5; 26 Stat. 215, 216. Thus, we
question whether application of an equitable theory of estoppel to divest the State of its interests in school
endowment lands would be permissible under the Idaho Constitution.

                                                        9